Case: 21-10533      Document: 00516369501          Page: 1     Date Filed: 06/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 24, 2022
                                   No. 21-10533                          Lyle W. Cayce
                                 Summary Calendar                             Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Salahuddin Rasuz Maldonado,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                              USDC 4:20-CR-98-3


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Salahuddin Rasuz Maldonado pled guilty to one count of conspiring
   to possess firearms in furtherance of drug trafficking, in violation of 18 U.S.C.
   § 924(o).   Following the Presentence Report (PSR), the district court
   enhanced Maldonado’s sentence by four levels under U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10533       Document: 00516369501             Page: 2     Date Filed: 06/24/2022




                                        No. 21-10533


   § 2K2.1(b)(6)(B) because he possessed firearms “in connection with another
   felony offense, to wit:       drug-trafficking.”      The court then sentenced
   Maldonado to 70 months of imprisonment and three years of supervised
   release.
          On appeal, Maldonado challenges the district court’s application of
   § 2K2.1(b)(6)(B). “Because [he] preserved this argument in the district
   court, we review the application of the Guidelines de novo and the district
   court’s factual findings—along with the reasonable inferences drawn from
   those facts—for clear error.” United States v. Alcantar, 733 F.3d 143, 146 (5th
   Cir. 2013).
          Maldonado was convicted under 18 U.S.C. § 924(o), which makes it
   a crime to “conspire[] to commit an offense under” 18 U.S.C. § 924(c). And
   § 924(c) prohibits, inter alia, the possession of a firearm in furtherance of a
   drug trafficking crime. 18 U.S.C. § 924(c)(1)(A). Thus, § 924(o) creates a
   standalone conspiracy offense that does not require proof that the defendant
   committed the underlying substantive crime—i.e., possession of a firearm in
   furtherance of drug trafficking. See United States v. McClaren, 13 F.4th 386,
   414 (5th Cir. 2021) (holding a § 924(o) conviction merely requires proof
   “that [d]efendants agreed to violate . . . § 924(c), knew of the agreement’s
   unlawful purpose, and joined in it willfully with the intent to further that
   purpose”).
          Under § 2K2.1(b)(6)(B), the Guideline applicable to § 924(o), a
   defendant is subject to a four-level enhancement if he “used or possessed any
   firearm or ammunition in connection with another felony offense.” The
   relevant application note defines “another felony offense” as “any federal,
   state, or local offense, other than the explosive or firearms possession or trafficking
   offense, punishable by imprisonment for [more than] one year, regardless of
   whether a criminal charge was brought, or a conviction obtained.” U.S.S.G.




                                             2
Case: 21-10533        Document: 00516369501              Page: 3       Date Filed: 06/24/2022




                                          No. 21-10533


   § 2K2.1 cmt. n.14(C) (emphasis added). Importantly, the note’s “other
   than” clause “excludes from the definition of ‘another felony offense’ only
   the [firearms] possession . . . offense that serves as the basis for the
   defendant’s conviction.” United States v. Juarez, 626 F.3d 246, 255 (5th Cir.
   2010).
            Maldonado does not dispute that he engaged in drug trafficking, or
   that such conduct amounts to a felony offense. 1 Instead, he asserts that the
   § 2K2.1(b)(6)(B) enhancement was improper because it was not based on
   “another felony offense,” but on the same offense underlying his § 924(o)
   conviction. We disagree.
            This court recently addressed a similar challenge in United States v.
   Singletary, 29 F.4th 313 (5th Cir. 2022). In Singletary, the defendant was
   convicted under § 924(o) “for conspiring to possess guns (i.e., make straw
   purchases) to help drug dealers.” Id. at 316. The district court enhanced his
   sentence under § 2K2.1(b)(6)(B) because the firearms were actually used “to
   protect or aid in the drug trafficking activity of the distributors.” Id. Like
   Maldonado, the defendant asserted on appeal that “he was wrongly
   enhanced for the same offense he was convicted of.” Id. We rejected that
   argument, holding that the drug dealing of the distributors qualified as
   “another felony offense” for purposes of § 2K2.1(b)(6)(B). Id. Though the
   defendant’s conviction and enhancement covered the same underlying
   conduct, the supporting offenses were “distinct.” Id.


            1
             As the Government points out, “Maldonado did not challenge the factual findings
   in the PSR,” which the district court adopted. And he “does not dispute the factual basis
   for [his] enhancement on appeal.” The PSR establishes, among other things, that
   Maldonado sold drugs to a confidential informant and, when arrested several days later,
   possessed multiple firearms as well as a distributable quantity of drugs. Further, in his
   factual resume submitted to the district court, Maldonado admitted that he “sold illegal
   drugs, and used and possessed firearms in furtherance of . . . drug trafficking activities.”




                                                3
Case: 21-10533      Document: 00516369501           Page: 4    Date Filed: 06/24/2022




                                     No. 21-10533


          The same is true here. Maldonado was convicted of conspiring to
   possess a firearm in furtherance of a drug trafficking crime. But his sentence
   was enhanced under § 2K2.1(b)(6)(B) because he actually possessed a
   firearm in connection with drug trafficking. In other words, the “[]other
   felony offense,” id., for purposes of § 2K2.1(b)(6)(B)’s enhancement was
   not the conspiracy, but rather Maldonado’s commission of a substantive drug
   trafficking crime. Because substantive drug trafficking constitutes an offense
   “other than the . . . firearms possession . . . offense” that served as the basis
   of Maldonado’s conviction (i.e., conspiracy to possess a firearm in
   furtherance of a drug trafficking crime), the district court did not err in
   applying a four-level enhancement under § 2K2.1(b)(6)(B).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          4